CONCURRING OPINION.
FARRINGTON, J.
The prosecuting attorney of Greene county instituted this proceeding by quo warranto in this court against the respondent which is a corporation organized and existing under Chapter 33,, Article X, Revised Statutes of 1909, alleging, among other things (which I do not deem it necessary to discuss), that respondent was voilating section 4681, Revised Statutes of 1909, which is as follows: “Sparring and boxing. — Any person who shall engage in any public sparring or boxing exhibition, or who shall aid, abet or assist in such exhibition, or who shall furnish any room or other place for such exhibition, shall be deemed guilty of a misdemeanor.” Relator asks that respondent be ousted of its franchise and corporate privileges and that the same be declared forfeited.
The respondent admits that sparring and boxing exhibitions were engaged in and carried o.n under its auspices, but denies that such exhibitions were public. The question, therefore, for our determination is, whether under the evidence adduced, the five exhibitions which were admittedly given before the members of the club were public sparring or boxing exhibitions such as are condemned by the statute.
The evidence shows that the participants in the exhibitions were all expert, professional boxers re*573siding in various places in the United States, and brought here by the manager of this club and paid ■for their performance out of the gate receipts taken in by the manager from the members of the club who would buy tickets and attend the performance. To become a member of the club (honorary members excepted), it is necessary to make a written application, giving name and address, and tender the same together with an entrance fee of one dollar, and to agree to be subjected to the payment of assessments for benefits that might be collected from those who attended the •exhibitions. The by-laws provide that any athletic member actually participating in an exhibition is exempt from the assessment for that exhibition. The application, under the by-laws, is to be passed upon by a membership committee composed of three club members who are directors, and if they approve, the applicant is then voted into the club provided he receives a sufficient number of votes in the board of directors.
This club manifested a remarkable growth in numbers. Starting with fourteen charter members, in less than six months it shows a membership of five hundred and twenty-three. The record shows that all applications were passed upon favorably by the membership committee, except six who failed to sign the application and two who failed to accompany the application with the entrance fee of one dollar. The minutes show that the last directors’ meeting was held on August 30, 1913. The manager testified that the membership' committee has held several meetings since then but that no record had been kept of the same. Of the five hundred and twenty-three members, the record shows that the board of directors, consisting of nine club members, voted into the club, only three hundred and sixty-one, the remaining one hundred and sixty-two obtaining their privilege of viewing the exhibitions by the mere approval of the mem*574bership committee and payment to the manager of the entrance fee of one dollar. After becoming a member, one must then pay the imposed assessment of one or two dollars per exhibition if he is a spectator. If he has a ringside seat, he pays an assessment to the clnb of two dollars for that particular performance, whereas if he sat elsewhere in the room he paid an assessment of one dollar. The minutes of the several meetings of the board of directors do not show who were present, nor indeed whether or not a quorum was there. At the first and only business meeting of the members at large of the club, which was held on August 1, 1913, the minutes show there was a quorum present. At this time the membership was confined to fourteen persons. At this meeting, among other officers elected was a vice-president and general manager. This person was authorized by the quorum of that meeting to serve one year and for a longer period provided a successor was not elected, and was authorized to stage any athletic entertainment for the amusement of the members without aid or counsel or advise or approval of the board of directors. He was also to receive all money taken in by the club and was to bear all the expenses incident to the operation of the club and pay himself out of the club’s funds a salary of one hundred dollars per month if that much was netted, and if there was not enough in the fund to pay his salary he was to have whatever there happened to be. The possible membership of the club seems to be unlimited in number since the manager testifies it is the intention of the club to open a new book when the membership reaches one thousand. The by-laws provide that at any regular or called meeting of the full membership of the club, five meeting together shall constitute a quorum. When the club was first organized, it rented a place in which to hold its sparring exhibitions where there was a reading room, bathrooms, and a gymnasium for mem*575bers, but some time before this proceeding was instituted, the club changed the location of its sparring arena to the loft of a barn, where, according to the evidence, aside from the arena and the seats, there seems to have been scanty furnishings or athletic equipment. The evidence conclusively shows that the corporation did not expect to make any money out of its operations for the benefit of the membership at large. The only money ever paid to the members at large was a refund of assessments paid by some for reserved seats because Eddie Lennon, a boxer, refused to perform for the reason that the ring was too small. The testimony shows that before a sparring match would take place, it was advertised by placards as well as newspaper notices, and that at times there would be an attendance of from three hundred to three hundred and fifty members, armed with their entrance certificates which cost one dollar, who paid for their seats. The club exacted no dues, except the price of a seat to see an exhibition.
Enough has been shown to lead to but one conclusion and that is that the sparring exhibitions given under the auspices of this club were accessible to all who cared to witness them and who were able to sign their name to an application and could raise the small amount of money required. This constituted the exhibitions in law and in fact public sparring and boxing exhibitions, and hence unlawful. Counsel for respondent touch this phase of the case but lightly, citing no case to uphold their most postive assertion that the exhibitions were not public. They do quote the venerable Webster’s definition of the word “public,” but on examination we find that counsel have given us the definition of the noun and not that of the adjective, and that the adjective is' defined as “opposed to private.” It will therefore be hard to reconcile the action of the club in advertising the exhibitions some time prior to the date on which they were to occur by *576placards and newspaper notices for this course certainly would not tend to secrecy. Other definitions .are given by law writers. G-reenleaf on Evidence (16th ed.), sec. 128, has this to say: “The terms ‘public’ and ‘general’ are sometimes used synonymous, meaning merely that which concerns a multitude of persons. ’ ’ The word ‘ ‘ public’ ’ is defined in the case of State v. Luce (Del.), 32 Atl. 1076, in this way: “The term ‘public’ does not mean all the people, nor most of the people, nor very many of the people of a place; but .so many of them as contradistinguishes them from a few.” In Commonwealth v. Quinn (Mass.), 40 N. E. 1043, it is held that a dance hall, to which the public is admitted on payment of a small fee, is a “public .-amusement” under the statute of Massachusetts providing that whoever carries on any public show, .■amusement, or exhibition without a license shall be fined. The case of Commonwealth v. Mack (Mass.), 73 N. E. 534, is parallel to the one at bar, and it was'held that a club organized such as this, which -required its members to sign an application and to be subjected to the payment of an assessment to wit-mess exhibitions, was in violation of a statute prohibiting public boxing matches; and though that case is ■directly in point and is cited in relator’s brief, it has ■called forth no criticism in respondent’s brief and in ■fact is not mentioned.
The entire record shows that this club was managed 'in such a way as to throw open to public view sparring and boxing exhibitions, not only to the citizens of this commonwealth but to those of sister States •as well. The restrictions or limitations, ostensibly ■designed to insure privacy and secrecy, were in fact designed and used for the purpose of making the ■exhibitions public and at the same time raising a sufficient amount of money from the public to pay the ■principals in the contests, the running expenses of the •club, and 'the manager’s salary. Under the evidence, *577It was as easy for the public to view these exhibitions us it is to view any theatrical performance, circus, or show. The right to ride in a street car has some restrictions and the car is not open to the public who have not the fare, but such restriction makes it none the less a public conveyance. And so, where an exhibition is made so easily accessible to those desiring to attend as the evidence here discloses, the conclusion Is at once reached that it is public. As was held in the cases of State ex inf. Hadley v. Rose Hill P. A. Club, 121 Mo. App. 81, 97 S. W. 978; State ex inf. Hadley v. Kirkwood S. A. Club, 121 Mo. App. 87, 97 S. W. 980; and State ex inf. Hadley v. Meramec R. & G. Club, 121 Mo. App. 364, 98 S. W. 815, when the -court finds that the purpose and policy of a club is to evade the law and that it is being operated in direct conflict with the statute hereinbefore quoted, it becomes the plain duty of the court to dissolve the corporation and declare its franchise forfeited.
For the reasons herein appearing, and these only, I concur in the result reached in the majority opinion.